Citation Nr: 1615765	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to October 1970. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In January 2014, the Board remanded this matter for additional development.  

As noted in the prior remand, the Veteran failed without explanation to appear for his requested RO hearing, and he has not requested a Board hearing. 

As also noted in the prior remand, the issue on appeal has been adjudicated by the RO as a claim for entitlement to an earlier effective date based on clear and unmistakable error (CUE) in the December 2002 rating decision that granted service connection for PTSD effective September 24, 1996, which was not appealed.  However, during the course of the current appeal, the RO in December 2006 determined that there was CUE in the December 2002 rating decision and assigned an effective date of May 3, 1995 for the grant of service connection for PTSD.  In light of the December 2006 rating decision, the December 2002 rating decision is no longer considered a final decision.  The RO's December 2006 finding of CUE in the December 2002 decision vitiates its finality (res judicata effect).  38 C.F.R. § 3.105(a) (2015).  Because the December 2002 rating decision is not final, the Board will not consider whether there was CUE in the December 2002 rating decision that granted a September 24, 1996 effective date for the grant of service connection for PTSD. 

Also, although service connection for a nervous condition was originally denied in an unappealed October 1972 rating decision, official service department records have since been associated with the record.  In February 2000, the Veteran's service personnel records and official documents of the U.S. Army were obtained, and those records provided verification of the Veteran's claimed in-service stressor events.  See October 2002 Administrative decision.  Because the award of service connection for PTSD was based, in part, on the service records obtained in February 2000, the records are relevant to the claim; therefore, the October 1972 rating decision is not final.  38 C.F.R. § 3.156(c) (2015).  Thus, because there is no final rating decision on which to base a collateral attack on the basis of CUE, the current appeal is a claim for an earlier effective date (i.e., not based on CUE), and has been recharacterized on the first page of this decision to reflect accurately the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the prior remand, the Veteran originally filed a VA claim for disability compensation benefits for a nervous condition on April 18, 1972.  There is no communication received prior to that date which established an informal or formal claim of service connection for a psychiatric disorder, to include PTSD, and the Veteran does not contend otherwise.  Therefore, the date of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is April 18, 1972. 

On the question of when entitlement arose pursuant to 38 C.F.R. § 3.400 (2015), for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the evidence currently of record is insufficient to decide the claim.  When the Veteran filed the claim in April 1972, he asserted that he had had a nervous condition since October 28, 1970, the day he separated from active service.  The earliest evidence of medical treatment for psychiatric problems included in the record is a November 1991 VA treatment record, which includes a diagnosis of probable anxiety and shows that an anti-anxiety medication (Buspar) was then prescribed.  Beginning in 1995, post-service treatment records show various Axis I diagnoses to include Anxiety Disorder NOS, Alcohol Dependence, PTSD, Major Depression, and/or Psychotic Disorder NOS.

In the January 2014 remand, the Board sought a retrospective medical opinion to determine when the Veteran's current service-connected psychiatric disability first manifested.  Although the Veteran was afforded a VA examination in March 2014, the VA examiner failed to address the specific question asked by the Board, that is, when each of the Veteran's current psychiatric disabilities, to include PTSD, first manifested and describe the symptoms manifested at the time of onset.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  Without further clarification, the Board is without medical expertise to determine the initial onset and nature of any diagnosed psychiatric disability.  In light of the above, the Board finds that an additional remand is warranted to return the claims file to the March 2014 VA PTSD examiner, if available, for a supplemental opinion.  

Furthermore, when seeking records from the VAMC in San Juan and other private facilities as identified by the Veteran, the request was made using either the wrong Social Security Number or the wrong date of birth or both.  In fact, in a March 2015 letter, the VAMC in San Juan, Puerto Rico specifically advised the AOJ that they needed the correct social security number and birth date of the Veteran.  The Board's review reflects that the last number in the Social Security number provided is incorrect and the year of birth is also incorrect.   As such, an additional remand is warranted to attempt to obtain all identified VA and non-VA medical records, and the AOJ must ensure that the correct Social Security Number and date of birth is provided to each entity in order to properly search for the requested records.  

Accordingly, the case is REMANDED for the following actions:

1.   Ensuring that the Veteran's correct Social Security Number and date of birth are provided, request all outstanding treatment records pertaining to the Veteran's treatment for psychiatric disability, to include PTSD, through the VA Caribbean Care System in San Juan, Puerto Rico from January 1972 to May 1995.  The search should include any archived or retired records.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Make additional requests from all previously identified private health care providers (Kings County Hospital and Bellevue Hospital Center) for all medical records pertaining to any treatment received for psychiatric disability, to include PTSD, from October 1970 to May 1995, and make sure that the Veteran's correct Social Security Number and date of birth are provided in the request.   If the prior VA Form 21-4142 are now outdated for use by private facilities, new forms should be provided to the Veteran to complete and the records should then be sought again.  He should also be advised that he may alternatively submit the private treatment records to VA himself.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e)

3.  After ensuring that all available VA and non-VA medical records are associated with the record, forward the entire claims file to the examiner who prepared the March 2014 VA psychiatric examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA psychiatric examination, by a medical doctor with the appropriate expertise, to obtain answers to the specific questions posed below.   The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner is requested to opine as to when each of the Veteran's current psychiatric disabilities, to include PTSD, first manifested and describe the symptoms manifested at the time of onset.

The examiner should set forth all findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.
If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

